Citation Nr: 0001406	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943	 to 
June 1947.

The issue of service connection for bilateral hearing loss 
arises from a March 1996 rating action which held that the 
claim was not well grounded.  The veteran was notified of 
this decision that same month, and he submitted a notice of 
disagreement in July 1996.  The following month, a Statement 
of the Case was issued and in December 1996, a timely 
substantive appeal was received.  Thereafter, the veteran 
raised the issue of service connection for tinnitus, and the 
issue of service connection for hearing loss was expanded to 
include tinnitus.  In May 1999, a Supplemental Statement of 
the Case was promulgated which covered both issues.


FINDING OF FACTS

1.  The veteran has submitted no medical evidence of a nexus 
between any current hearing loss and tinnitus and his 
military service.

2.  The claim for service connection for hearing loss with 
tinnitus is not plausible.


CONCLUSION OF LAW

The claim of service connection for hearing loss with 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records are negative for complaints or 
findings referable to hearing loss or tinnitus.  In 1944, the 
veteran was hospitalized for an injury to the right shin 
which was incurred when he fell and struck the shin against 
the edge of a hatch.  There was no mention of a hearing 
problem or tinnitus at this time.  At discharge examination, 
the veteran gave a history of several injuries, but made no 
mention of the disabilities at issue.  Hearing tests, 
consisting of listening to a watch, coin click, whispered 
voice and spoken voice, were normal.

In August 1947, the veteran filed an original claim for 
service connection.  No mention was made of the disabilities 
at issue.  

A VA examination was conducted in January 1948.  There was no 
mention of a problem with hearing or tinnitus.  Ordinary 
conversation was heard at 20 feet in each ear.

In 1995, the veteran filed a claim for service connection for 
hearing loss.  He noted he was injured while serving aboard 
ship, and that he was informed that he was deaf in his left 
ear.

Private medical records, including audiograms, were received 
which report on medical treatment from 1980.  At that time, 
it was noted that the veteran had rather remarkable hearing 
loss of the left ear.  The veteran attributed the loss to a 
blast injury in service.  The examiner noted that he imagined 
that the veteran had some sort of ossicular chain 
discontinuity.  Later that year, he underwent an ossicular 
chain reconstruction.  An audiogram in 1996 revealed hearing 
loss in both ears.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  Where a veteran served 90 days or more 
during a period of war and an organic disease of the central 
nervous system (high frequency hearing loss) becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1999).

The veteran's claim for service connection for hearing loss 
with tinnitus is not well grounded.  The veteran has 
submitted no competent medical evidence of a nexus between 
any current hearing loss and tinnitus and military service.  
The veteran, as a layperson, is not competent to opine on a 
matter requiring medical training.  There is no evidence in 
the claims folder to indicate that the veteran has had such 
training nor has he alleged such training.  In addition, in 
view of the fact that hearing was normal at discharge and in 
January 1948, it cannot be said that there was evidence of a 
chronic hearing loss in service.  The disabilities at issue 
were first noted many years postservice, and there is no 
medical evidence of a nexus between any reported post-service 
hearing loss and tinnitus and military service.

In deciding the veteran's claims, the undersigned notes that 
where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154, which provides that satisfactory lay or other evidence 
that a disease or an injury was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official 
records indicating service incurrence.  38 U.S.C.A. § 1154 
(West 1991); Swanson v. Brown, 4 Vet. App. 148, 151-52 
(1993); Smith v. Derwinski, 2 Vet. App. 137, 140 (1992); 38 
C.F.R. § 3.304(d) (1999).  The Board notes, however, that the 
provisions of 38 U.S.C.A. § 1154 are limited to the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not with the 
question of medical nexus which requires competent medical 
evidence.  In other words, these provisions only relax the 
evidentiary requirements for determining what happened in 
service.  They do not establish service connection for a 
combat veteran.  The veteran must still meet the Caluza test 
by presenting competent evidence of a nexus between a current 
disability and service.  Without deciding whether the veteran 
is covered by this provision, it is noted that he has not met 
the burden of presenting a nexus between any claimed 
disability and service.  



ORDER

As a well-grounded claim for service connection for hearing 
loss with tinnitus has not been submitted, the appeal is 
denied.


______________________________
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

